Citation Nr: 0012410	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969 and from August 1972 until August 1973.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which, in pertinent part, denied the claim for an increased 
evaluation for PTSD.  In June 1999, a notice of disagreement 
was submitted, a statement of the case was issued, and the 
substantive appeal was filed.  

In November 1999, the veteran's appeal was certified to the 
Board, and a letter regarding the certification as well as 
the 90-day time limit to submit additional evidence was 
issued.  In March 2000, after the expiration of the 90-day 
time limit, the veteran's representative forwarded additional 
evidence directly to the Board.  In an April 2000 letter, the 
Board informed the veteran that the Board had received this 
evidence and explained that it could not be accepted, but a 
written motion to show good cause could be submitted.  
However, such motion was never filed.  

For reasons stated below, a REMAND is in order.  


REMAND

As noted in the Introduction, the veteran's representative 
submitted additional evidence directly to the Board in March 
2000.  This evidence consists of a March 2000 report from a 
VA psychiatrist, and it was received after the prescribed 90 
day period with an express statement from the representative 
that the veteran did not wish to waive his right to have the 
report considered by the Agency of Original Jurisdiction.  
Unlike private medical records, VA documents which are within 
the Secretary's control and could reasonably be expected to 
be a part of the record before the Secretary and the Board, 
are, in contemplation of law, before the Secretary and the 
Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the veteran 
or representative that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  Since this right was not 
waived, the Board must return this claim to the RO for 
consideration of that evidence. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following action:

1.  The RO should undertake necessary 
development of the record, to include VA 
and private treatment records for 
psychiatric symptoms, which have been 
compiled since 1997.  To this end, the 
veteran should be contacted and asked to 
provide the names and, if necessary, 
addresses of all medical care providers 
so that the record can be fully 
developed.  Any other development deemed 
warranted by the RO, to include employer 
statements regarding time lost from work 
and/or accommodations made on account of 
the service-connected PTSD should be 
undertaken prior to further adjudicative 
action.  

2.  The RO should then adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for PTSD.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  The veteran and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


